DOWDELL, J.
This, is a suit by Charles L. Brom-berg, Jr., Admr. etc., against the appellant Railroad Company, to recover damages for the negligent killing of Arthur Robbins, on the 19th day of December, 1900. The- deceased was a brakeman, and as such, was at the time of his injury in the employment of the defendant *273company, and was killed wliile in the act of coupling two cars together in the discharge of his duties as brakeman. It is alleged in the complaint that the said Arthur Bobbins was killed by .being crushed between a caboose and a passenger coach, “which were being made up in a train of the defendant for interstate commerce,” and while attempting to couple the two cars together. The alleged negligence of the defendant consisted in a failure on the part of the defendant company to comply with the provisions and requirements of the act of Congress., known as the plafeti/ Appliance Act, approved March 2, 1893, C. 196. — Cnltcü tftatcx títatute# at Large p. 531,' (U. S. Comp. Stats., 1901, p. 3174). The: complaint was several times amended, and as finally amended contained eight counts. The first assignment of error relates to the ruling of the court on demurrers to the complaint. This assignment is as follows: “The court below erred in' overruling the demurrers of the defendant to the amended complaint, filed by the plaintiff on June 1, 1901, and also in overruling the additional demurrers to amended complaint filed June 4, 1901.” The demurrers that are inferred to in this assignment, are directed to the 1st, 2d, 3d, 5th and 6th counts of the amended complaint. The orders overruled all of the demurrers, the. assignment of error is a joint assignment of all these rulings, and unless there was error in overruling the demurrer to each and every count, the assignment is bad and unavailing. The first three grounds of the demurrer raise the question of the necessity of alleging in the complaint of a suit under the Federal statute, that at the moment of the injury, the cars are actually moving freight or passengers in the transportation of interstate commerce. The fourth ground is thel alleged inconsistency in the several counts, in that it is averred in each that the caboose was not in use in moving interstate commerce, while in another part of the count it is averred that the coach and caboose were component parts of a train being made up for the purpose of moving-interstate commerce. It is sufficient to say of this last ground of demurrer, that it is without foundation. in fact. There is no .such allegation in any of the counts *274as tlia.t tlie caboose was. not used in moving interstate commerce. As to the question raised by tlie first three grounds, it is to be observed that- each count of the complaint alleges that the cars were, at the time of the injury, being made up into' a train for the purpose of moving interstate traffic, and that one or the other of the cars, or both, were used bv the defendant for that purpose.
The Federal statute above referred to, requires railroads to equip their cars used in interstate commerce with automatic couplers, and for any injury to a person, occurring by reason of their failure to do so they are unquestionably liable. The second section of the act of Congress, provides as follows: “It shall be unlawful for any such common carrier to haul, or permit to -be hauled, or used on its line any car used in moving interstate traffic not equipped with, couplers, coupling automatically, by intact, and which can be coupled without the necessity of a man going in between the ends of the ears.” It would be a narrow' and limited construction of this statute, to say that it was- only applicable in cases where the cars at the. very moment of the. injury are being, actually used in moving interstate traffic, and not to' cans where the injury occurs in the making up of a train of cars for the purpose of moving interstate traffic. The language employed in the statute, as well as the beneficent purpose for which it. was enacted — the preservation of human life, forbids an interpretation so narrow'. In Voelker v. Chicago M. & P. Ry. Co. (c. c.) 116 F. 873, where the same question wras under consideration, it. was said: “This statute requiring railroad companies to equip their cars -with automatic couplers w'as not enacted to protect the freight, transported therein, but for the protection of the life and limb of the employees wdio w'ere expected to handle these: cars. The beneficent purpose of this statute is defeated if the employees are required to- handle cars not equipped as required by the statute, without regard to the question whether thei cars are loaded or not.. * * * * When companies like the defendant in this case are engaged in interstate traffic, it is their duty under the act of Con*275gress, not to use, in Connection with such traffic, cars that are not equipped as required by that act. This duty of propei' equipment is obligatory upon the company before1 it uses, the car in connection with interstate traffic, and it is not a duty which only arises when the car happens to be loaded with interstate traffic. * * * Whenever cars are designated for interstate traffic, the company owning or using them is bound to equip them as required by the act of Congress; and when it is shown, as it was in this case, that a railway company is using the car’ for transportation purposes, between two states, sufficient is shown to justify the court in ruling that the act of Congress is applicable to the situation.” The construction here given the act of Congress seems reasonable and is in harmony with the evident purpose of the statute. The action of the court below in overruling this demurrer to the amended complaint was free from error, and the assignment of error being general, covering the rulings on the demurrers as a whole, and not based, op the rulings severally, must fail. See Western Railway of Ala. v. Arnett, 137 Ala. 414, decided at the last term of the court. For like reason the assignment of error numbered “f>th” must fail. This assignment is as follows: “6. Tin1 court behnv erred in sustaining the demurrer of plaintiff to¡ plea 2 (b), 3 (b), 4 (b), 5 (b), 6 (b) and 7 (b), to the 7th and 8th counts of the complaint.” This is a joint assignment of several rulings, and can avail nothing unless each plea therein mentioned was a good plea to each count of the complaint. The one designated 2 (h), was as follows: “The defendant says Unit the1 negligence' of the plaintiff’s intestate proximately contributed to said injuries, as alleged in said counts.” The insufficiency of this plea when tested on demurrer is plain, and palpable under our decisions. — L. & N. R. R. Co. v. Markee, 103 Ala. 164; Tenn. C. I. & R. R. Co. v. Herndon, 100 Ala. 451. There Avas no¡ error in the ruling on the demurrer to this plea, and the assignment of error under’ consideration embraced 'this ruling. The 8th assignment of error, like the first and sixth, is a joint assignment of several rulings. It assigns as error the overruling of the defendant’s demurrer to. the *2764th, 5th and 7th replications to the defendant’s pleas. The averments in the 4th replication, were in substance, that notwithstanding the matters and things alleged in said plea, the plaintiff’s intestate, the said Arthur Robbins, could not have| performed his duty as brakeman in making said coupling in the manner indicated in said plea, as well and effectively as lie could have performed it by going in between the cars on the inside of said curve as he attempted to do. It. is not denied in the defendant’s plea, but that it was the duty of said Arthur Robbins to make the coupling, but the pleas to which said replication was filed, set up as a defense to the action that there were other .and different ways attended with less danger in which the coupling might have been made without going in between the cars as the said Robbins attempted to do, and that he was guilty of negligence which contributed to his injury, in going between the cars to make, the coupling, instead of adopting one or other of the modes suggested in the pleas. The' theory being that where there are two ways open for the performance of an act or duty, the safer of the two ways— the one attended with the least danger should be adopted. This principle is thus stated in the case of Highland Avenue & Belt R. R. Co. v. Walters, 91 Ala. 443: “A corrollary from the rule that an employe is bound to use ordinary care to avoid injury is, that when there are two' ways of discharging the duties incident to his employment apparent to the employe — one dangerous and the other safe, or less dangerous — he must select the safe, or less dangerous way. But this rule rests on the hypothesis that he can perform his duties as well and efficiently in one way as the other.” The replication to the plea in the case, before'us rests upon the proposition contained in the last clause, of the above' quotation, and the facts averred as responsive matter to the plea, brings the replication clearly within the principle there stated. There was no error in overruling the demurrer to this replication.
The overruling of the defendant’s demurrer to the complaint- and to each count thereof as shown on page thirty-six of the record, constitutes the second assign*277ment of error. This demurrer which was overruled by flu1 court, was addressed to the complaint as a whole, and to each count of the complaint, and contained three grounds — “First, because said complaint, and each count- thereof shows that plaintiffs action is instituted under a. statute of Alabama, without alleging any act of negligence on the part of the defendant recognized by the laws of the State of Alabama; second, because the act of Congress upon which plaintiff relies to fix negligence upon the defendant has m> application to cases in which death ensues as a result of the negligence alleged in said complaint and each count thereof; third, said complaint and each count thereof shows that plaintiff’s intestate wasi in the' employ of the defendant at the time of the alleged injury and alleges no fact showing liability of defendant therefor.” The demurrer presents for consideration torn questions — First, whether a recovery can be had under Section 27 of the Code of 1896, for an act which is wrongful by reason of a failure to comply with the Federal statute; second, whether a recovery can be had against a master for the death of an employe under said section, resulting by reason of the failure of the master to comply with the requirements of the Federal statute. We will consider these two propositions in the inverse order of their statement above. Section 27 of the Code reads as follows: “A personal representative may maintain an action and recover such damage's as the jury may assess, for the wrongful act, omis-si< u, or negligence of any person or persons, or corporation, his or their servants or agents, whereby the death of his testator was caused, if the testator or intestate could have maintained an action for such wrongful act, omission or negligence, if it had not caused death,” etc. The language1 of the statute is, plain, and we think, sufficiently bread enough to embrace within its provisions any person who- comes to his death by the wrongful act, omission or negligence of another person, or corporation, irrespective of class, or of the relation existing between the deceased person and the one guilty of the wrongful act, omission, or negligence, causing the death. In the case of L. & N. R. R. v. Sulliran, 59 Ala. 279, in *278',speaking of the act of February 5, 1872, — Pamp. Acts, 83, which a.ct is substantially embraced in section 27 of the Code (1890), it was said: “This statute contains no qualifying clause limiting1 its remedial provision® to any class or classes of persons, or excluding any class from its wholesome terms. It employs the word “person” in its broadest sense, and it would seem that every living being falling within that designation, may take shelter under its protecting wing.” In Dantzler v. DeBardeleben Coal & Iron Co., 101 Ala. 309, a suit by the administrator against the master for the death of an employe, the first count in the complaint was predicated on this statute, and the remaining counts on the statute commonly known as the employer’s liability act, Section 1749 of the Code, and the right of action by the administrator against tire: master for the. death of the employe caused by the wrongful act, omission or negligence of the master was not questioned. As suggested by counsel for appellee, it may be there are defenses to an action for the death of a servant which could not avail in a suit for1 injury to- a stranger, such as assumption of risk, or that the injury was caused by the negligent act of a fellow servant, but this is no argument against the right of action under this statute for the death of the servant or employe, as these distinctions go only to the question of whether or not there has been a violation of duty to the deceased person, and, therefore, as to whether the deceased person himself would have had the right to recover, had he lived. They furnish no distinctions as to the character of the parties whose rights will be enforced under this statute, when the case is such that, the deceased would have recovered had death not ensued. It is insisted in argument by counsel for appellant, that under the Federal statute in question, no cause of action exists where death results, but only in causes of “injury” to the person. And this upon the theory that the statute should be construed as limiting the right of action to> the person injured. The purpose of the statute was as much for the preservation of life as limb. Iti imposed a duty, and the violation of that duty where injury to person results, is counted for negligence *279in an action for damages, as much so as the violation by the common carrier of any duty in the management and running of its locomotives and cars imposed by municipal or state laws. The right of action in the appellee is given by the state statute, Section 27 of the Code, the ground upon which a right to damages is based, is the negligent killing of plaintiff’s intestate, which negli gence consisted in the failure of the defendant- company to comply with the requirements of the Federal statute. Our statute gives the right of action to the personal representative for the wrongful act, omission or negligence, of any person or corporation, causing the death of the intestate. The Federal statute imposes a duty on the corporation, and a. violation of that duty from which death results, is an “omission,” or “negligence,” within the meaning of our statute. A similar, if not the precise question, was considered in the case of Gray’s Est. v. Mobile Trade Co., 55 Ala. 387, in a suit for the recovery of damages for the loss of cotton by reason of the failure of the Trading Company to cover it ’while in transportation, in accordance with the act of Congress requiring the use of tarpaulins, etc. In that case it was ruled that a failure to comply with the requirements of the Federal statute was an act of negligence, and. for which the defendant was liable in damages for the injury resulting from it. See also the following cases: Carrie Louhin v. McCaulley, 186 Pa. 517; Carroll v. Staten Island R. R., 58 N. Y. 128. This, we think, suf-flcietly disposes of both questions raised by the demurrer, and in favor of the ruling of the lower court.
The act of Congress in question, being a regulation of interstate commerce, and over which Congress has exclusive jurisdiction, its provisions are binding upon the courts of all the states.- — So. R. R. Co. v. Harrison, 119 Ala. 539; Boyd v. Nebraska, etc., 143 U. S. 135. Section 8 of the act of Congress is as follows: “That an employe of such common carrier who may be injured by the locomotive, car or train in use, contrary to the provisions of this act, shall not be deemed thereby to have assumed the risk thereby occasioned, although continuing in the employment of such carrier after the unlaw*280ful use of such locomotive, car or train bad been brought to.bis knowledge.” — II. S. Comp: Stats. 1901, p. 3176. The language employed in this section plainly precludes the defense of assumed risk, and pleas setting up this defense in a,n action under this statute, may well be stricken on motion, as being frivolous. There was no error in striking the pleas setting up this defense, as complained of .under the third and fifth assignments of error. What we have already said with reference to the ruling of" the court on the demurrer to this, complaint under the second assignment of error applies to' the questions raised under the 4th assignment, which relates to the overruling of the demurrer to the 8th count of the complaint, unless it is that this demurrer raises the question of the insufficiency of the count in alleging* the quo- modo by which the failure1 of the defendant to equip its cars as required by the act of Congress, resulted in the death of tire plaintiff’s intestate. The duty, however, wa.s shown, and it was unnecessary to- allege the quo modo by which the negligence caused the injury. Armstrong v. Montgomery St. Railway Co., 123 Ala. 244; Ga,. Pac. R. R. Co. v. Davis, 92 Ala. 307; L. & N. R. R. Co. v. Marburg Lumber Co., 125 Ala. 237; Highland Avenue & Belt R. R. v. Miller, 120 Ala. 535. The seventh assignment of error challenges the ruling of the court in sustaining demurrers, to the third plea to the first six counts of the complaint. We need not stop to discuss this assignment, for if there was error, it was error without injury, since there was a general plea in of contributory negligence to> the first six counts, as shown by the record, under which opportunity was had of proving any phase of contributory negligence, which could have been presented under a special plea.- — Ala. Gt. So. R. R. v. Davis, 119 Ala. 582. For the same reason there was no- reversible error in sustaining the demurrer to the third plea as amended, filed to- the first six counts of the complaint.
On the trial exceptions, were reserved to certain rulings of the court in the admission of evidence. The first of these exceptions- was to the refusal of the court to exclude a, statement by the witness Herron that “a *281negro made the coupling between the train and the caboose ahead of the coach from the inside of the curve.” This statment was responsive to a question to -which no objection Avas made, and that is. sufficient to uphold the ruling of the court. But the evidence Avas under the issues competent. The contention Of the defendant Avas that there Avas not space enough on the inside of the: curve between'the cars, Avlien the. cars came together to do the coupling, Avithout the person attempting to do so being crushed to death, and the testimony of some of defendant’s Avitnesses tended to support this contention. The fact that the negro did make the coupling from the inside of the curve, without being crushed Avas pertinent, and directly contradictory of the tendency of defendant’s cat deu ce on this point. The next exception re-sawed Avas to the action of the court in oAerruling defendant’s objection to the question asked the witness Herron, “Avas the curve uniform or not?” The bill of exceptions sIioavs that after the objection Avas interposed and ruled on, the question Avas not ansAvered, and counsel then asked, “Avas it (the curve) uniform or not, so far as could he judged by the eye?” To the question in the last form, and to AAdiich ansAAW AA'as. made, no objection AA'as made. A number of the exceptions, taken Avere on objection to evidence offered on the issues as they existed at the time, made up under the seventh count of the complaint. These rulings- need not be considered, since upon the conclusion of all the evidence in the case, at the request of the defendant the court gave the general charge in its favor on this count. So if there Avas any error in any of the court’s rulings on the introduction of eAÚdence under the 7th count, it Avas error Avith-out. injury. This evidence' related to the kind and condition of the couplers used on the cars, AAdiich the deceased attempted to couple together AAdien he received his injury. The couplers Avere not the automatic couplers, but Avere the Miller link and pin couplers, Avhicli required the person making the coupling to do so by hand. We are unable to see wherein this evidence could prejudice the defendant, after the 7th count under AAdiich it Avas offered Avas charged out. The other counts *282counted, on the failure of the defendant to have automatic couplers as required by the act of Congress, and that the.defendant did not have the automatic couplers on the cars which the deceased attempted to couple, was a conceded fact.
The defendant objected to the introduction in. evidence by the plaintiff of the act of Congress requiring railroads engaged in interstate commerce to eqiiip their cars with automatic couplers. The courts take judicial knowledge of what this act embraces, and therefore, it was immaterial whether it. was introduced in evidence or not. — 17 Am. & Eng. Ency. of Law, (2d ed.j p. 928. Thei defendant moved to exclude all the evidence offered on behalf of the plaintiff on the grounds, (1) That no prima- facie case liad been made out by the evidence; (2) Because the evidence showed without conflict a case of contributory negligence. This motion was overruled, to which ruling the defendant excepted and now assigns the same as error. There wa,s. evidence tending to support each count of the complaint, leaving out of consideration the 7th count. The first six counts were substantially the same in their averments, and in legal effect, there was no difference, and the 8th count differed only in that it- did not undertake fully to describe the manner in which the injury occurred, as was done in the first six counts, the gravamen of each count being tlie violation of the Federal statute requiring railroads engaged in interstate commerce to equip their locomotives and cars with automatic couplers, and the failure of the defendant company to comply with its provisions. That the cars which were being coupled by the plaintiff’s intestate at the time he was killed were used in interstate commerce, and were not provided with automatic couplers, and that intestate’s death was occasioned by reason of the old-fashioned couplers, which were being used, slipping by one another at the time the cars, were brought, together for the purpose of being coupled, was without dispute; and' was proven by the testimony of tire witness Herron. So, clearly, the first ground of the motion to exclude was wholly without, merit. The second ground is upon the theory as urged in argument by *283counsel for appellant, that- tlxe testimony introduced by tlrp plaintiff himself established the truth of the pleas of contributory negligence. Conceding this to be true, then the proper course to pursue, was not by motion to exclude the evidence, but by appropriate instructions to the jury from tire court, requested in writing by the defendant. Where the evidence of the plaintiff fails to malee ti. ]>i-ima- fade- case, the motion to exclude would be proper, and this upon the idea of its immateriality. But to have sustained the motion in the present case, where a prima■ fade ea.se, a.si alleged in the complaint was shown, upon the theoi*y that the plaintiff’s evidence also sustained the defendant's plea of contributory negligence, would have been to take from the jury the right to> pass on the credibility of the testimony, vdiich the plaintiff was entitled toi have done. — Smith v. Kaufman, 300 Ala. 410. There were other objections to the introduction of evidence than those we have heretofore adverted to, and exceptions reserved to the rulings of the court, but it. would unduly and unnecessarly extend this opinion to discuss them in detail. We have examined and considered these exceptions, and we do not find that any reversible error was committed.
The court gave several charges requested in writing by the plaintiff. The appellant assigns as error the giving of these several charges jointly in one assignment. Of course, each and every one of these given. charges must be bad, to sustain the assignment, in other words, if any one of them Avas properly given, the assignment-of error will avail nothing. The first of these given charges Avas as follows: “The court charges the jury that there are eight counts in the complaint, each one being in the nature of a separate suit; and if the plaintiff has proven any of his counts he is entitled to re* cover, unless the defendant has established some of the defenses pleaded thereto.’’ This charge correctly states the law, and the giving of it Avas free from error. The next given charge included in the assignment, was as follows: “The court charges the jury that the burden of proving contributory negligence rests upon the defendant.” No fault is to be found in this eliarae. *284awl the giving of it was likewise free from error. It follows, therefore, that the assignment being bad, as to these charges, must fail altogether. The .assignment of error as to charges refused to the defendant was also joint, and, for the same reason stated above, unless all of the charges included in the assignment should have been given, the assignment is unavailing. The first one of the refused charges, was the general affirmative charge to- find for the defendant. This charge can never be given when there is a material conflict in the evidence, or when the evidence is. such as to afford reasonable inference of the existence of any facts or fact unfavorable to a right of recovery by the party asking it. Without undertaking to rehearse the testimony in the case, it. is sufficient to say that the evidence was. not free from conflict, and unquestionably afforded reasonable inference; to be drawn by the jury unfavorable to the right of the defendant to a verdict in its favor. There was error in the refusal of the charge, and it follows that this assignment being joint, like the other one, must fail.
Remarks of counsel for plaintiff made in argument before the jury, and to which objection was made and exceptions reserved to the court’s ruling on the objection, while not to he commended, were not such as should work a reversal of the cause for the refusal .of the trial court to .arrest the same. The remarks objected to did not infringe the rule laid down by this court in the case of Croas v. State, 68 Ala. 476, 484, .where it is said that, “The statement! must be made as of fact - the fact stated must be unsupported by any evidence, must be pertinent to the issue, or its natural tendency must he to influence the finding of the jury, or thei case is not brought within the influence of this rule.”
We have not followed counsel in a consideration of some propositions discussed in briefs, for the reason that the state of the record, and the disposition of a number of assignments of error by us, rendered it unnecessary to a final conclusion of the case. We And no. reversible error, and the judgment will be affirmed.
Affirmed.